Dear Mr. Sanders:
You have requested an opinion of this office as to whether a Police Jury can use public funds to publish and distribute a yearly newsletter to its constituents detailing completed or upcoming projects.
Please be advised that our research did not reveal any provision of law which would prohibit the Police Jury from using public funds to disseminate purely factual, unbiased information about governmental projects and programs in an annual newsletter to the citizens of the Parish.
Please note, however, that La. Const. Art. XI, Sec. 4 and LSA-R.S. 18:1465 (A) prohibit the use of public funds to urge the electorate to vote for any candidate or proposition, as well as the appropriation of public funds to any candidate or political organization. We would caution you to advise the Police Jury to avoid the inclusion of any material that may be construed as a violation of these provisions of law. For your information and assistance, I am enclosing copies of Atty. Gen. Op. Nos. 96-231, 90-126 (A) and 75-589, all of which pertain to the issue presented in your request.
We trust the foregoing to be of assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
BY: JEANNE-MARIE ZERINGUE  BARHAM              
JMZB:dra
Enclosures
                     15-A CONSTITUTIONAL LAW 1-A-1 ADVERTISE
                           STATE OF LOUISIANA DEPARTMENT OF JUSTICE June 10, 1975                            7TH FLOOR 2-3-4 LOYOLA BUILDING NEW ORLEANS 70112                             OPINION 75-589
Art. 11, Sec. 4, Const. of 1974 R.S. 43:111.1; R.S. 33:1236(33) and (40); R.S. 33:4873
Police jury may not use public funds for advertisements about its parish containing names or photographs of police jury members.
Mr. Joe H. Burris Legislative Auditor P.O. Box 44095 Capitol Station Baton Rouge, Louisiana 70804